Title: To George Washington from Alexander Hamilton, 15 January 1793
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt January 15th 179[3].

The Secretary of the Treasury has the honor to submit to the President of the United States the enclosed Letter from the Commissioner of the Revenue respecting the Lighthouse on Tybee Island. The arrangement which he proposes appears to the Secretary an adviseable one. If it shall be approved by the President, measures will be immediately taken for carrying it into execution.

A. Hamilton

